DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	The rejected claims satisfy the categorical requirements of Step 1. Regarding Step 2A, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a method of organizing human activity and a mental process.
5.	Let us begin by considering the requirements of each independent claim, and taking Claim 1 as exemplary.
The claim language recites a series of game rules for playing a wagering game, wherein such is representation of exchanging financial obligations and dictating human behavior with respect to a game.  Therefore the claims recite the abstract idea of a method of organizing human activity. Additionally, players can review the outcome of the game machine to determine particular prizes to be awarded and therefore the game represents the abstract idea of a mental process. 

The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite a game and not actual improvements to a technical game process or game device. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic gaming computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here, only a generic gaming computer for performing the game is recited for performing the invention. In 2014/0080570, the technical aspects of the claimed game machine is stated as being common within the art (Fig. 1, see paragraph [0030, 0039]). Thus, the claims lack teaching significantly more than generic computer components. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Inoue (U.S. Patent No. 5,752,881).

Re claim 1, 3, and 15, 17. Inoue discloses a method of an electronic gaming machine, the method comprising:
selecting, with the electronic gaming machine, symbols from a symbol set (see Fig. 7, object 17);
selecting, with the electronic gaming machine, colors from a color set (see Fig. 7, object 16);
presenting, at display positions of the electronic gaming machine, the symbols selected from the symbol set and the colors selected from the color set (see Fig. 7, objects 6, 7, and 8);
awarding a first prize based on the colors presented at the display positions (column 7, lines 38-48: “A small win is given when stopped symbols of the outer reels 17, 20 and 21 are the same…”); and
awarding a second prize based on the symbols presented at the display positions (column 7, lines 38-48: “…or when stopped colors of the patterned portions 19a-19c of the inner reel 18, 22 and 23 are the same).

Claim(s) 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshizawa (U.S. PGPUB 2009/0275387). 

Re claims 1, 3, 8, 10, 15, and 17: Yoshizawa discloses a method of an electronic gaming machine, the method comprising:
selecting, with the electronic gaming machine, symbols from a symbol set (Fig. 1, see paragraph [0035-0038]: see base symbols);
selecting, with the electronic gaming machine, colors from a color set (see Fig. 1, see paragraph [0035-0038]: background colors);
presenting, at display positions of the electronic gaming machine, the symbols selected from the symbol set and the colors selected from the color set (see Fig. 1, see paragraph [0035-0038]: symbols and background colors are presented in a matrix of reel positions);
awarding a first prize based on the colors presented at the display positions (see Fig. 1, see paragraph [0035-0038]: a first prize is awarded for a pattern related to the main game); and
awarding a second prize based on the symbols presented at the display positions (see Fig. 1, see paragraph [0035-0038]: a second prize is awarded based on a particular minimum threshold of a particular color being achieved across the display positions).

Re claims 2, 9, 16: Yoshizawa discloses with respect to the method of claim 1, wherein awarding the first prize comprises:
awarding a first jackpot prize in response to the display positions presenting a first threshold quantity of a first color from the color set (see Fig. 1, see paragraph [0035-0038]: a prize related to one color is awarded based on a particular minimum threshold of said color being achieved across the display positions);
 and awarding a second jackpot prize in response to the display positions presenting a second threshold quantity of a second color from the color set (see Fig. 1, see paragraph [0035-0038]: a second prize related to a second color is awarded based on a particular minimum threshold of said color being achieved across the display positions).

Allowable Subject Matter
Claims 4-7, 11-14, and 18-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715